AFTER REMAND FROM SUPREME COURT
RUSSELL, Judge.
The prior judgment of this court has been reversed and remanded by the Supreme Court of Alabama. On remand to this court, and in compliance with the supreme court’s opinion of September 28, 1990, 571 So.2d 1112, this cause is now affirmed in part, reversed in part, and remanded with instructions for the trial court to determine the amount of any appropriate setoff in a manner consistent with that opinion.
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED WITH INSTRUCTIONS.
INGRAM, P.J., and ROBERTSON, J.,